Exhibit 4(e) FORM OF EMTN TEMPORARY GLOBAL FLOATING RATE BEARER NOTE Temporary Global Floating Rate Bearer Note GENERAL ELECTRIC CAPITAL CORPORATION BEARER BEARER No. TGFL []1 []2 THIS SECURITY IS A TEMPORARY GLOBAL BEARER NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR AN INTEREST IN A PERMANENT GLOBAL BEARER NOTE, WITHOUT COUPONS, REPRESENTING (AND EXCHANGEABLE FOR) DEFINITIVE BEARER NOTES OR IF SO PROVIDED HEREIN REGISTERED NOTES. IF SO PROVIDED HEREIN, THIS GLOBAL NOTE MAY ALSO BE EXCHANGED DIRECTLY FOR DEFINITIVE BEARER NOTES OR DEFINITIVE REGISTERED NOTES. THE RIGHTS ATTACHING TO THIS NOTE AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE ARE AS SPECIFIED IN THE FISCAL AGENCY AGREEMENT (AS DEFINED HEREIN). ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR AN INTEREST IN A PERMANENT GLOBAL BEARER NOTE OR FOR DEFINITIVE NOTES, THIS GLOBAL NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE [DEPOSITARY/COMMON SAFE-KEEPER]3 TO A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] TO THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANOTHER NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANY SUCH NOMINEE TO A SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER] OR A NOMINEE OF SUCH SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER]. 1 Insert Principal Amount. 2 Insert Optional Payment Amount if the Note has a dual-currency feature. 3 Common safe-keeper is only applicable where this Note indicates hereon that it is intended to be a New Global Note. GENERAL ELECTRIC CAPITAL CORPORATION EURO MEDIUM-TERM NOTE (Floating Rate) SERIES: ISIN: COMMON CODE: ORIGINAL ISSUE DATE: MATURITY DATE: PRINCIPAL AMOUNT IN SPECIFIED CURRENCY: INTEREST CALCULATION: []Regular Floating Rate Note []Inverse Floating Rate Note []Other Floating Rate INTEREST RATE BASIS: []CD Rate []Commercial Paper Rate []Eleventh District Cost of Funds Rate []Federal Funds Rate []LIBOR []EURIBOR []Treasury Rate []Prime Rate []Other SPREAD (PLUS OR MINUS): SPREAD MULTIPLIER: INDEX MATURITY: NEW GLOBAL NOTE: []Yes4 []No INTENDED TO BE HELD IN A MANNER WHICH WOULD ALLOW EUROSYSTEM ELIGIBILITY: []Yes5 []Not Applicable IF INTEREST RATE BASIS IS LIBOR, INDEX CURRENCY: DESIGNATED LIBOR PAGE: [] Reuters Page: [] Telerate Page: MAXIMUM INTEREST RATE: MINIMUM INTEREST RATE: INTEREST PAYMENT PERIOD: INTEREST PAYMENT DATE(S): INITIAL INTEREST RATE: INTEREST RESET PERIOD: INTEREST RESET DATES: INTEREST DETERMINATION DATE: REGULAR RECORD DATES (if any): DAY COUNT FRACTION []Actual/3656 []Actual/Actual []Actual/Actual (ISDA) []Actual/365 (Fixed) []Actual/365 (Sterling) []Actual/3607 []30/360 []360/360 []Bond Basis []30E/360 []Eurobond Basis [](Other) CALCULATION AGENT: ISSUER OPTIONAL REDEMPTION DATE: NOTEHOLDER OPTIONAL REDEMPTION DATE: OPTIONAL REPAYMENT: FACE AMOUNT CURRENCY: OPTION VALUE CALCULATION AGENT: OPTIONAL PAYMENT CURRENCY: OPTION ELECTION DATES: DESIGNATED EXCHANGE RATE: CURRENCY BASE RATE: DETERMINATION AGENT: INITIAL MATURITY DATE: ELECTION DATE FINAL MATURITY DATE: AVAILABILITY OF REGISTERED NOTES: IF THIS NOTE IS EXCHANGEABLE DIRECTLY FOR DEFINITIVE NOTES, INDICATE FORM(S) OF DEFINITIVE NOTES: DENOMINATIONS OF DEFINITIVE NOTES (if not as set forth herein): DENOMINATIONS: REDENOMINATION: LISTING: TAX REDEMPTION DATE: ADDENDUM ATTACHED: OTHER PROVISIONS: RANKING: []Senior []Subordinated 4 Only applicable to euro denominated Notes intended to be held in a manner which would allow Eurosystem eligibility 5 Only applicable if Note issued in New Global Note form 2 General Electric Capital Corporation (together with its successors and assigns, the “Company”), for value received, hereby promises to pay to each of Euroclear Bank, S.A./N.V., as operator of the
